Order entered May 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01638-CV

                          IN THE INTEREST OF H.M., A CHILD

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-54170-2009

                                           ORDER
       We GRANT appellee’s May 14, 2013 second motion for an extension of time to file a

brief. Appellee shall file her brief on or before Monday, June 24, 2013. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE